                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 ALONZO SHAFFER, et al.,

        Plaintiffs,
                                                                      Case No. 1:19-cv-312
 v.
                                                                      HON. JANET T. NEFF
 HERTZ RENTAL,

        Defendant.
 ____________________________/

                                    OPINION AND ORDER

       Plaintiffs Alonzo Shaffer and Malikah Stevenson filed this pro se lawsuit against Hertz

Rental. The Magistrate Judge conducted an initial review of the complaint pursuant to 28 U.S.C.

§ 1915(e)(2), and on April 30, 2019, issued a Report and Recommendation, recommending that

the action be dismissed with prejudice because it failed to allege any “facts,” which even if

accepted as true, state a claim upon which relief may be granted (ECF No. 7 at PageID.34). The

Magistrate Judge noted that to the best she could determine, Plaintiffs’ complaint “involves a

rented vehicle, a nest of bees, bees getting inside the vehicle, bee stings, terror, and a discussion

of additional events that could have occurred because of the bees but did not in fact occur” (id.).

No federal statute was implicated on these facts (id).

       The matter is presently before the Court on Plaintiffs’ cursory objection to the Report and

Recommendation (ECF No. 8), acknowledging that bees came out of a Hertz Rental car passenger

door, and merely stating that Hertz Rental has violated their “1st and 4th Amendments”

constitutional rights, “is racial profiling and showing deliberate indifference” (id.).        Such

conclusory assertions fail to state any comprehensible claim on the facts presented. Therefore, in
